FILED
                              NOT FOR PUBLICATION                             APR 17 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ASHLEY ADAMS, individually and on                No. 11-35871
behalf of all others similarly situated,
                                                 D.C. No. 2:10-CV-00763-RAJ
              Plaintiff,

  and                                            MEMORANDUM*

ALEXANDRA SEVERANCE,

              Plaintiff - Appellant,

  v.

AT&T MOBILITY, LLC, a Delaware
limited liability company,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                           Argued and Submitted April 9, 2013
                                  Seattle, Washington

Before: D.W. NELSON, TASHIMA, and CALLAHAN, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiff Alexandra Severance appeals from the district court’s order

compelling arbitration and dismissing the case. We review the validity and scope

of the arbitration clause de novo and the district court’s findings of fact for clear

error. Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1267 (9th Cir. 2006) (en

banc). We affirm.

                                           I

      AT&T Mobility, LLC (“ATTM”) had a contractual right to invoke the

arbitration clause in Severance’s wireless contract because ATTM is New Cingular

Wireless PCS’s parent company and New Cingular Wireless PCS was the

successor to Severance’s contract. Contrary to Severance’s view, DC Newco LLC

never held the wireless contracts; rather, it owned a complete membership interest

in the holding company that owned the contracts, Rural Newco LLC.

                                           II

      Severance’s dispute with ATTM is within the scope of the arbitration clause

in her wireless contract. Severance argues that her contract uses the word “us” to

refer only to Unicel. But Unicel is now defunct, so Severance’s proposed

interpretation would effectively nullify the contract. Severance cannot plausibly

argue that the parties intended that the arbitration clause would no longer apply to

any dispute now that Unicel has ceased to be. See Suchoski v. Redshaw, 660 A.2d
2
290, 292 (Vt. 1995) (“We interpret the contract according to its terms and the

parties’ intent as expressed in the contract language.”).

      At minimum, the contract terms “we” and “us” include Unicel’s successors.

The only remaining question is whether the arbitration clause applies only to

disputes between Severance and Unicel’s successor, New Cingular Wireless PCS,

or whether it also applies to disputes between Severance and New Cingular

Wireless’s parent company, ATTM.1 On this question the text is not perfectly

clear, but we think the latter interpretation is correct. The arbitration clause

redefines the subject pronoun “we” to include various additional parties, such as

assignees, parent companies, successors, subsidiaries, and affiliates. It is unlikely

that the object pronoun “us,” used in the same sentence, was intended to denote

different parties than “we.” It is also implausible that the arbitration clause would

give the authority to compel arbitration to an entity outside the scope of the clause.

A Unicel subsidiary or affiliate would have no reason to elect to arbitrate a dispute

under the contract if the arbitration clause only applied to disputes between



      1
             The Vermont Supreme Court’s decision in Porter v. AT&T Mobility,
LLC, 35 A.3d 1002 (Vt. 2011), does not inform our resolution of this question.
There, ATTM failed to prove that the plaintiff’s wireless contract was among those
it acquired when it bought various Unicel contracts from Verizon. Id. at 1006.
Here, there is no dispute that Severance’s contract was among those that ATTM
purchased.
                                            3
customers and Unicel itself. At the very least, the clause is ambiguous, and the

Supreme Court has been clear that “ambiguities as to the scope of the arbitration

clause” must be “resolved in favor of arbitration.” Mastrobuono v. Shearson

Lehman Hutton, Inc., 514 U.S. 52, 62 (1995) (quoting Volt Info. Scis., Inc. v. Bd. of

Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 476 (1989)).

                                          III

      The district court did not clearly err when it found that Severance “f[e]ll well

short of proving” that she has “no effective means to vindicate [her] rights” in

arbitration. Coneff v. AT&T Corp., 673 F.3d 1155, 1159 (9th Cir. 2012) (emphasis

omitted). Severance’s evidence of her prospective arbitral costs—consisting solely

of a declaration by her counsel—explains only that she will be required to engage

in “significant” discovery to prove her case. The declaration contains no specific

details about the expenses she will incur in arbitration. Cf. Italian Colors Rest. v.

Am. Express Travel Related Servs. Co. (In re Am. Express Merchants’ Litig.), 634
F.3d 187, 198 (2d Cir. 2011) (finding that plaintiffs met their burden by submitting

a detailed expert affidavit stating that their expert-witness fees would total at least

$300,000). And, in any case, under the arbitration terms that apply to Severance,

ATTM will bear whatever arbitration costs she incurs. For these reasons, we agree

with the district court that Severance has not met her “burden of showing the


                                           4
likelihood of incurring [prohibitively expensive] costs.” Green Tree Fin.

Corp.-Ala. v. Randolph, 531 U.S. 79, 92 (2000).

      AFFIRMED.




                                         5